IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44578

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 515
                                                )
       Plaintiff-Respondent,                    )   Filed: July 12, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JUSTIN TYLER SAVELL,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order revoking probation and executing the underlying sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Justin Tyler Savell pleaded guilty to grand theft, Idaho Code § 56-227, and public
assistance fraud, I.C. § 18-3203. The district court sentenced Savell to a unified eight-year
sentence, with four years determinate, for grand theft and an indeterminate five-year sentence for
public assistance fraud, suspended the sentences and placed Savell on probation. Subsequently,
Savell admitted to violating the terms of the probation. Initially, the district court issued a
probation violation disposition and retained jurisdiction, but when the district court learned that
Savell had been ordered to serve a prison term in a separate case, the court issued an amended
probation violation disposition, revoked probation, and ordered execution of the original




                                                1
sentences. Savell appeals, contending that the district court abused its discretion in revoking
probation. 1
        It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
        Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation. Therefore, the order
revoking probation and directing execution of Savell’s previously suspended sentences is
affirmed.




1
        Savell also appealed the denial of a motion for credit for time served as a condition of
probation. Subsequently, the district court granted the time served. Appellant has withdrawn
this issue on appeal as moot.
                                                2